     Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI

ST Engineering Halter Marine & Offshore,      §
Inc., d/b/a Halter Marine & Offshore          §
Plaintiff,                                    §     CIVIL ACTION NO. 1:19-cv-996-HSO-JCG
                                                                     _________
                                              §
                                              §
VERSUS                                        §
                                              §     JUDGE ___________
                                              §
Ocean Lion Shipping, Ltd,                     §     MAGISTRATE ___________
Devote Management Pre, Ltd.                   §
Defendants                                    §
                                              §
                                              §
                                              §
                                              §


                                   COMPLAINT

      NOW COMES, Plaintiff, ST Engineering Halter Marine & Offshore d/b/a

Halter Marine & Offshore (“STEHMO”), through undersigned counsel, and files this

Complaint against Ocean Lion Shipping, Ltd (“Ocean Lion”) and Devote Management

Pre, Ltd, (“Devote Management”)(hereinafter, collectively “Defendants”), pursuant to

Federal Rule of Civil Procedure 9(h), seeking damages for breach of contract that

includes interests calculated until paid in full, as well as, attorney’s fees. STEHMO

alleges upon information and belief as follows:

                                    I.   PARTIES

   1. Plaintiff is ST Engineering Halter Marine & Offshore, Inc. d/b/a Halter Marine

& Offshore (“STEHMO”). At all material times, STEHMO was and is a corporation




                                          1
      Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 2 of 10




organized under the laws of Delaware with its principal place of business in

Pascagoula, Mississippi.

   2. Defendant Ocean Lion Shipping (“Ocean Lion”) is a foreign entity organized

and existing under the laws of Hong Kong, China. Upon information and belief,

Ocean Lion was the registered owner of the M/V LEWEK EXPRESS prior to its sale

to Devote Management but was still engaged and authorized to procure services on

behalf of the M/V LEWEK EXPRESS after its sale. Ocean Lion does not maintain a

regular place of business or a designated agent for service of process in this district.

   3. Defendant Devote Management is a foreign entity organized and existing

under the laws of Singapore. Devote Management was the registered owner of the

M/V LEWEK EXPRESS at the time it engaged STEHMO to provide services to the

vessel. Devote Management does not maintain a regular place of business or a

designated agent for service of process in this district.

   4. Defendants Devote Management and Ocean Lion engaged STEHMO to provide

towing services for the M/V LEWEK EXPRESS, as it was no longer an operational

vessel.

   5. Both Ocean Lion and Devote Management, as owner of the M/V LEWEK

EXPRESS, are bound and liable for the services procured by STEHMO in relation to

the M/V LEWEK EXPRESS within the frame of Devote Management’s agency.

                           II.   JURISDICTION AND VENUE

   6. This Complaint presents maritime claims within the meaning of Federal Rule

of Civil Procedure 9(h).



                                            2
      Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 3 of 10




   7. This Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1333.

   8. Venue is proper in the Southern District of Mississippi pursuant to 28 U.S.C.

§ 1391(b)(2) and (b)(3).

                                    III.   FACTS

   8. STEHMO is a shipbuilding company which engages in ship design,

construction, and repair for both public and private clients.

   9. Defendant Ocean Lion is a shipping company that owns and operates vessels,

including the M/V LEWEK EXPRESS.

   10. Defendant Devote Management is a ship brokering agent who also owns and

operates vessels, including the M/V LEWEK EXPRESS, which it purchased in July

of 2019 at auction.

   11. Defendants Ocean Lion and Devote Management engaged STEHMO to provide

towing and support services for the M/V LEWEK EXPRESS.

   12. On August 13, 2019, STEHMO and Devote Management executed Work Order

No. 001 under with STEHMO agreed to provide towing services for the M/V LEWEK

EXPRESS. See Work Order No. 1, attached as Exhibit A.

   13. The fixed price of the quoted work was $358,000. Id.

   14. Payment terms stated – (1) $180,000 due prior to departure from Galveston,

and (2) balance due within 30 days of completion of work scope. Id.

   15. On August 24, 2019, STEHMO and Devote Management executed revised

Work Order No. 1, Rev. 3, under which STEHMO agreed to provide towing services



                                           3
        Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 4 of 10




for the M/V LEWEK EXPRESS. See Work Order No. 1, Rev. 3, attached as Exhibit

B.

      16. The quoted price of the work was $770,914.15. Id.

      17. Revised payment terms stated – balance due before departure from Galveston.

      18. The revised work order included costs for the following work –

         o Standby cost in Mobile;

         o Charter time for voyage to Galveston;

         o Delay rate in Galveston;

         o Towage of Lewek Express to position for heavy lift;

         o Additional cost for Seagull Marine agency.

Id.

      19. Work Order No. 1, Rev. 3 was approved by Devote Management’s

representative on September 26, 2019. Id.

      20. Work Order No. 1, Rev. 3 was accepted also by STEHMO’s representative. Id.

      21. The Work was completed and STEHMO invoiced Devote Management for the

work performed on September 24, 2019, in the amount of $590,914.55, in Invoice

V1050003. See Invoice V1050003, attached as Exhibit C.

      22. On September 26, 2019, Bon Han advised STEHMO to redirect the Invoice to

Ocean Lion due to a current budget issue and address the invoice to Ocean Lion’s

address in Wan Chai, Hong Kong. See September 27, 2019 correspondence, attached

as Exhibit D.




                                            4
     Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 5 of 10




   23. STEHMO re-submitted Invoice V1050003R4 to Ocean Lion on October 11,

2019. See Invoice V1050003R4, attached as Exhibit E.

   24. The total cost of the Invoice was $936,194.55. Id.

   25. Ocean Lion paid $180,000 as a deposit, per the Payment Terms of Work Order,

and thus the remaining invoice listed $756,194.55 owing from Ocean Lion. Id.

   26. No payment has been made on the $756,194.55 owed by Ocean Lion.

   27. On October 3, 2019, Devote Management advised that payment was

forthcoming, however since the funds were coming from China, the payment would

be delayed beyond the date of departure from Galveston on October 5, 2019. See

October 3, 2019 correspondence, attached as Exhibit F.

   28. By executing the respective Work Orders, Ocean Lion and Devote Management

agreed to be bound by STEHMO’s Terms and Conditions.

   29. Per the Terms and Conditions, Devote Management and Ocean Lion would be

the “Customer” for purposes of the work performed by STEHMO.

   30. Per section 1(4) of the Terms and Conditions, “Customer” is defined as “the

person or entity that accepts a bid or quotation of the Contractor for the repair of the

Vessel or whose written order for repair of the Vessel is expressly accepted in writing

by Contractor. By entering into the Contract, Customer irrevocably agrees and

warrants that it is either the owner of the Vessel and/or the Services or other work to

be undertaken pursuant to the Contract upon the Vessel are duly authorized by the

owner of the vessel.” See Exhibit G, §1(4).




                                           5
     Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 6 of 10




   31. Section 6(a) states that unless otherwise expressly agreed by the parties, the

Customer shall make full payment to Contractor for services and work completed.

See Exhibit G, §6 (a).

   32. Section 6(d) goes on to provide that if full payment is not made by Ocean Lion

to STEHMO, then STEHMO “shall be entitled to file an In Rem writ to secure the

claim of the Contractor against the Vessel, until such time full payment of all sums

due to the Contractor have been fully paid by the Customer.” See Exhibit G, §6(d).

   33. In the event that payment is late, STEHMO shall be entitled to charge the

Customer interest on the amount unpaid at the rate of 1 percent per months (12 %

per year) until full payment is made. See Exhibit G, §7.

   34. The Contract shall be governed by general maritime law of the United States,

and the parties agreed to submit to jurisdiction of this Court in the event of a dispute

that cannot be resolved. Further, the Customer is to pay all legal charges, including

attorneys’ fees, in the event of an award in favor of STEHMO. See Exhibit G, §24.

   35. In violation of the terms of the Work Orders and Terms and Conditions, Ocean

Lion and Devote Management have not paid STEHMO for any of the work billed

through the invoice.

   36. STEHMO has made a formal demand for payment and has been told the

payment is forthcoming.

   37. However, almost three months have passed and no payment has been received.

   38. Ocean Lion and/or Devote Management have failed to make proper payment

for the labor, materials, equipment, and repairs provided to the M/V LEWEK



                                           6
     Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 7 of 10




EXPRESS despite STEHMO’s demands upon Ocean Lion and Devote Management

for payment due.

   39. As reflected above, STEHMO provided in excess of $936,194.55 in necessaries

and services to the M/V LEWEK EXPRESS, including work, labor, and materials

provided to the vessel. This includes interest on the outstanding payments at a rate

of 1% per month until payment in full is made (a part of a month being treated as a

full month for the purpose of calculating interest), which totals $22,685.84, and brings

the total outstanding amounts due to $778,880.39. Interest continues to accrue.

                             IV.    CAUSES OF ACTION

                                   BREACH OF CONTRACT

   40. STEHMO incorporates and restates all foregoing allegations as if copied here

in extenso.

   41. STEHMO and Devote Management executed Work Orders No.1, Rev. 3, in

which STEHMO undertook an obligation to provide various services and labor to the

M/V LEWEK EXPRESS. By executing this contract, Devote Management undertook

an obligation to pay for STEHMO’s services, labor and materials.

   42. STEHMO performed its obligations and invoiced Devote Management and/or

Ocean Lion per the stated payment terms.

   43. However, neither Devote Management nor Ocean Lion have performed their

contractual obligation to pay for the goods and services provided and accepted on

behalf of the M/V LEWEK EXPRESS.

   44. Ocean Lion’s non-performance is a breach of the parties’ agreement.



                                           7
     Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 8 of 10




   45. Devote Management’s non-performance is a breach of the parties’ agreement.

   46. STEHMO has been damaged by Ocean Lion and Devote Management’s failure

to pay the Invoices.

   47. As a result of this breach, Ocean Lion and Devote Management owe the

amounts due per the Invoices, in addition to penalties, interest, and attorney fees.

   48. As of November 25, 2019, Ocean Lion and Devote Management owe STEHMO

$756,194.55, plus interest, for the work performed on the M/V HAWK.



                                  ATTORNEY’S FEES

   49. As a result of Ocean Lion and Devote Management’s breach, and its failure and

refusal to pay for the goods and services provided, STEHMO has been forced to retain

legal counsel and seeks reimbursement for its reasonable attorney fees as provided

for in section 24 of STEHMO’s Terms and Conditions, and as required by the laws of

this Honorable Court.



                            V.    PRAYER FOR RELIEF

   50. For these reasons, STEHMO requests the following:

             a. That this Complaint be deemed good and sufficient;

             b. That a judgment be entered in favor of ST Engineering Halter

                Marine & Offshore, Inc. against Devote Management Pre Ltd. And

                Ocean Lion Shipping, Ltd. for the amounts due and owing of at least




                                          8
Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 9 of 10




         $$778,880.39 together with post judgment interest, costs of suit and

         attorney’s fees; and

      c. That STEHMO have such further and different relief as the Court

         may deem just and proper.




                                Respectfully submitted,

                                GORDON REES SCULLY MANSUKHANI,
                                LLP

                                /s/ Allison R. Colon
                                ALLISON R. COLON
                                (MS Bar. No. 103068)
                                acolon@grsm.com
                                GORDON & REES, LLP
                                909 Poydras Street, Suite 1860
                                New Orleans, LA 70112
                                Telephone: 504-528-3088
                                Facsimile: 504-586-3419
                                Attorney for ST Engineering Halter Marine &
                                Offshore, Inc




                                  9
                      Case 1:19-cv-00996-HSO-JCG Document 1 Filed 12/30/19 Page 10 of 10




                 PLEASE SERVE through Hague Convention -
                 Ocean Lion Shipping, Ltd.
                 Unit 1307, 13/F Sunlight Tower
                 248 Queen’s Road East
                 Wan Chai, Hong Kong, China
                 Attn: Mr. Wang Chun

                 Devote Management Pre Ltd
                 39 Woodlands Close #08-10
                 Mega @ Woodlands
                 Singapore 737856
                 Attn.: Edmund Wang




                                                CERTIFICATE OF SERVICE

                        I hereby certify that a copy of the foregoing has been served upon all other counsel of

                 record via the Court’s ECF system, by depositing said copy in the United States Mail, properly

                 addressed and first-class prepaid, and/or by facsimile and/or email delivery on this 30th day of

                 December, 2019.

                                                             /s/ Allison R. Colon
                                                             ALLISON R. COLON (MS Bar #103068)




3" = "3" "" ""
                                                               10
